UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6225



WALTER JACKSON,

                                            Plaintiff - Appellant,

         versus

PARKER EVATT, Commissioner S.C.D.C.; FRANKIE
RICKENBAKER, Warden; EVELYN WARDLAW, Social
Worker; FRANK HARRISON, Chief; PAUL BOLLMAN,
Captain; SOUTH CAROLINA PAROLE AND PARDON
BOARD; MR. SMITH, Classification Supervisor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. William B. Traxler, Jr., District
Judge. (CA-94-398-21BD)


Submitted:   September 20, 1996          Decided:   October 1, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Jackson, Appellant Pro Se. Douglas McKay, Jr., Daniel Roy
Settana, Jr., MCKAY, MCKAY, HENRY & FOSTER, P.A., Columbia, South
Carolina; Carl Norman Lundberg, SOUTH CAROLINA DEPARTMENT OF PRO-
BATION, PAROLE & PARDON SERVICES, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1994) complaint. Appellant's case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The

magistrate judge recommended that relief be denied and advised Ap-

pellant that failure to file timely and specific objections to this
recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Appel-

lant failed to file specific objections to the magistrate judge's

recommendation.
     The timely filing of specific objections to a magistrate

judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review. Wright
v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); Orpiano v.
Johnson, 687 F.2d 44, 47 (4th Cir. 1982). See generally Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file specific objections after receiving proper notice.
Accordingly, we deny Appellant's request for production of docu-

ments and affirm the judgment of the district court. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED



                                3